            Case 1:19-cv-03224-RJL Document 12 Filed 10/31/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CHARLES M. KUPPERMAN,

                                Plaintiff,

       v.
                                                           Case No. 1:19-cv-03224-RJL
UNITED STATES HOUSE OF
REPRESENTATIVES, et al.,

                                Defendants.



                                   NOTICE OF APPEARANCE

       I, Josephine Morse, hereby enter my appearance as counsel in the above-captioned case

for the United States House of Representatives, Speaker Nancy Pelosi, Chairman Adam Schiff,

Chairman Eliot Engel, and Acting Chairwoman Carolyn B. Maloney. Please send all future

notices in this matter to me.


                                              Respectfully submitted,

                                              /s/ Josephine Morse
                                              JOSEPHINE MORSE (D.C. Bar No. 1531317)
                                                Associate General Counsel
                                              OFFICE OF GENERAL COUNSEL*
                                              U.S. HOUSE OF REPRESENTATIVES
                                              219 Cannon House Office Building
                                              Washington, D.C. 20515
                                              (202) 225-9700 (telephone)
                                              (202) 226-1360 (facsimile)
                                              jodie.morse@mail.house.gov


*
 Attorneys in the U.S. House of Representatives Office of General Counsel are “entitled, for the
purpose of performing the counsel’s functions, to enter an appearance in any proceeding before
any court of the United States or of any State or political subdivision thereof without compliance
with any requirements for admission to practice before such court.” 2 U.S.C. § 5571(a).
         Case 1:19-cv-03224-RJL Document 12 Filed 10/31/19 Page 2 of 3



                                    Counsel for Defendants, the United States House of
                                    Representatives, Speaker Nancy Pelosi, Chairman
                                    Adam Schiff, Chairman Eliot Engel, and Acting
                                    Chairwoman Carolyn B. Maloney

October 31, 2019




                                       2
         Case 1:19-cv-03224-RJL Document 12 Filed 10/31/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on October 31, 2019, I caused the foregoing document to be filed via this

Court’s CM/ECF system, which I understand caused service on all registered parties.



                                                    /s/ Josephine Morse
                                                    Josephine Morse
